DETAILED ACTION
Response to Amendment
The Amendment filed on November 23, 2020 has been entered. Claims 21-40 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b), 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on September 01, 2020. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tarinelli et al. (US 2009/0134200), hereinafter Tarinelli.
Regarding claim 36, Tarinelli discloses a surgical stapling instrument (10 in Figure 1) comprising:
(a) a shaft assembly (36 in Figure 1);
(b) an end effector (17 in Figures 1-8) at a distal end of the shaft assembly (36) (apparent from Figure 1), wherein the end effector (17) includes:
     (i) a first jaw (80 in Figures 2-7),
     (ii) a second jaw (20 in Figures 1-3), wherein the first and second jaws (80 and 20) are operable to clamp tissue therebetween (Paragraphs 0146, 0162, and 0164), and

(c) a cartridge (82 in Figure 2) insertable into the first jaw (80) of the end effector (17) (Paragraph 0154), wherein the cartridge (82) includes:
     (i) a plurality of staples (84 in Figure 2),
     (ii) a staple actuator (90 in Figure 2), wherein the staple actuator (90) is actuatable by the first cutting member (52, 60, and 66 collectively) to drive the staples (84) into the clamped tissue (Paragraphs 0155 and 0162), and
     (iii) a second cutting member (94 in Figure 2) coupled to the staple actuator (90) (94 is coupled to 90 once 90 makes contact with 94) and configured to translate together with the staple actuator (90) along a common translation path (this happens when 90 abuts against 94 and pushes 94 distally, as described in Paragraphs 0161 and 0165), wherein the second cutting member (94) is translatable relative to the staple actuator (90) between a retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) and an extended position (the “final or second condition” described in Paragraphs 0157 and 0161) (because 94 can be moved from the “initial or first condition” described in Paragraphs 0157 and 0161 to the “final or second condition” described in Paragraphs 0157 and 0161 using a tool or by hand, without being pushed by 90).
Regarding claim 37, Tarinelli discloses that the second cutting member (94) is biased toward the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) (because the “engaging elements inter-engage with one another to maintain or hold knife blade 94 stationary and in the initial or first condition” as described in Paragraph 0158; or because 94 is blocked by anchor “S” in the retracted position and prevented from moving distally past anchor “S” unless 94 is pushed distally with enough force [e.g. by sled 90] to cut through anchor “S”).
Regarding claim 38, Tarinelli discloses that the second cutting member (94) is distal to the first cutting member (52, 60, and 66 collectively) (because 94 is distal to 90 and 60 is proximal to 90, see Paragraph 0161 and Figure 19).
Regarding claim 39, Tarinelli discloses a cartridge (82 in Figure 2) configured for use with a surgical stapling instrument (10 in Figure 1), the cartridge (82) comprising:
(a) a cartridge body (the body portion of 82 which comprises pockets 82a in Figure 2) extending along a longitudinal axis (longitudinal axis of 82);
(b) a plurality of staples (84 in Figure 2) housed within the cartridge body (the body portion of 82 which comprises pockets 82a in Figure 2) (Paragraph 0154);
(c) a staple actuator (90 in Figure 2) slidably coupled with the cartridge body (the body portion of 82 which comprises pockets 82a in Figure 2), wherein the staple actuator (90) is translatable distally through the cartridge body (the body portion of 82 which comprises pockets 82a in Figure 2) along the longitudinal axis (longitudinal axis of 82) to drive the staples (84) into tissue captured by the surgical stapling instrument (10) (Paragraphs 0155 and 0162); and
(d) a cutting element (94 in Figure 2) coupled to the staple actuator (90) (94 is coupled to 90 once 90 makes contact with 94) and configured to translate distally with the staple actuator (90) along a translation path parallel to the longitudinal axis (longitudinal axis of 82) (this happens when 90 abuts against 94 and pushes 94 distally, as described in Paragraphs 0161 and 0165), wherein the cutting element (94) is translatable relative to the staple actuator (90) between a retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) and an extended position (the “final or second condition” described in Paragraphs 0157 and 0161) (because 94 can be moved from the “initial or first condition” described in Paragraphs 0157 and 0161 to the “final or second condition” described in Paragraphs 0157 and 0161 using a tool or by hand, without being pushed by 90).
Regarding claim 40, Tarinelli discloses that the staple actuator (90) includes a cam surface (90a in Figure 2) configured to actuate the staples (84) upwardly into tissue when the staple actuator (90) translates distally through the cartridge (82) (Paragraphs 0155 and 0162), and that the cam surface (90a) is laterally offset from the cutting element (94) (clear from Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli et al. (US 2009/0134200), hereinafter Tarinelli, in view of Leimbach et al. (US 2012/0080477), hereinafter Leimbach.
Regarding claim 21, Tarinelli discloses a surgical stapling instrument (10 in Figure 1) comprising:
(b) a shaft assembly (36 in Figure 1) extending along a longitudinal axis (longitudinal axis of 36);
(c) an end effector (17 in Figures 1-8) at a distal end of the shaft assembly (36) (apparent from Figure 1), wherein the end effector (17) includes:
     (i) a first jaw (80 in Figures 2-7),
     (ii) a second jaw (20 in Figures 1-3), wherein the first and second jaws (80 and 20) are operable to clamp tissue therebetween (Paragraphs 0146, 0162, and 0164), and
     (iii) a translating member (52, 60, and 66 collectively in Figure 9) that is longitudinally actuatable (Paragraphs 0142-0146 and 0153); and
(d) a cartridge (82 in Figure 2) insertable into the first jaw (80) of the end effector (17) (Paragraph 0154), wherein the cartridge (82) includes:
     (i) a plurality of staples (84 in Figure 2),
     (ii) a staple actuator (90 in Figure 2), wherein the staple actuator (90) is actuatable by the translating member (52, 60, and 66 collectively) to drive the staples (84) into the clamped tissue (Paragraphs 0155 and 0162), and
     (iii) a cutting element (94 in Figure 2) coupled to the staple actuator (90) (94 is coupled to 90 once 90 makes contact with 94) and configured to translate with the staple actuator (90) along a translation path parallel to the longitudinal axis (longitudinal axis of 36) (this happens when 90 abuts against 94 and pushes 94 distally, as described in Paragraphs 0161 and 0165), wherein the cutting element (94) is translatable relative to the staple actuator (90) between a retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) and an extended position (the “final or second 
However, Tarinelli does not disclose: the surgical stapling instrument comprises a motor; the shaft assembly extends distally relative to the motor along the longitudinal axis; and the translating member is longitudinally actuatable by the motor.
Leimbach teaches that it was known to provide a surgical stapling instrument (102 in Figure 1) with a motor (222 in Figure 7), wherein a shaft assembly (114, 128, and/or 126 in Figure 6) extends distally relative to the motor (222) along a longitudinal axis (longitudinal axis of 114/128/126) (apparent when Figure 7 is viewed relation to Figure 6), and wherein a translating member (108 in Figure 2) is longitudinally actuatable by the motor (222) to cut clamped tissue (Paragraphs 0064, 0099, and 0054).
Because both the firing drive of Tarinelli and the firing drive of Leimbach allow a translating member to be longitudinally actuated to cut clamped tissue, it would have been obvious to one of ordinary skill in the art to have substituted the firing drive of Tarinelli for a firing drive as taught by Leimbach, so that the surgical stapling instrument comprises a motor, the shaft assembly (36 of Tarinelli) extends distally relative to the motor along the longitudinal axis (longitudinal axis of 36 of Tarinelli), and the translating member (52, 60, and 66 collectively of Tarinelli) is longitudinally actuatable by the motor, in order to achieve the predictable result of longitudinally actuating the translating member using the motor to cut the clamped tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 22, Tarinelli discloses that the cutting element (94) is configured to transition from the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) to the extended position (the “final or second condition” described in Paragraphs 0157 and 0161) in response to the staple actuator (90) being engaged by the translating member (52, 60, and 66 collectively) (this happens when 90 abuts against 94 and pushes 94 distally from the “initial or first condition” to the “final or second condition”, as described in Paragraphs 0161 and 0165).
Regarding claim 23, Tarinelli discloses that the cutting element (94) is biased toward the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) (because the 
Regarding claim 24, Tarinelli discloses that the cutting element (94) includes a longitudinally angled cutting edge (94a in Figures 16 and 17) (because 94a is disposed at a 90° angle relative to the longitudinal axis of 36, as is apparent from Figures 16 and 17).
Regarding claim 25, Tarinelli discloses that the translating member (52, 60, and 66 collectively) includes a first transverse projection (64b in Figure 2) and a second transverse projection (64a in Figure 2) (apparent from Figure 2, Paragraph 0144), that the cartridge (82) includes a first longitudinal channel configured to slidably receive the first transverse projection (64b) (clear when Figure 2 is viewed in relation to Figure 3), and that the second jaw (20) includes a second longitudinal channel configured to slidably receive the second transverse projection (64a) (Paragraph 0145).
Regarding claim 26, Tarinelli discloses that the first and second transverse projections (64b and 64a) cooperate to define an I-beam portion (60) of the translating member (52, 60, and 66 collectively) (Paragraph 0144).
Regarding claim 27, Tarinelli discloses that the end effector (17) is configured to assume a predefined closed state in response to distal translation of the first and second transverse projections (64b and 64a) through the first and second longitudinal channels (Paragraph 0146).
Regarding claim 28, Tarinelli discloses that the translating member (52, 60, and 66 collectively) comprises a cutting member (66), and that the cutting member (66) is configured to cut the tissue clamped between the first and second jaws (80 and 20) in response to distal actuation of the translating member (52, 60, and 66 collectively) (clear when Figures 9, 2, and 3 are viewed in relation to one another, Paragraphs 0162, 0166, 0153, and 0161).
Regarding claim 29, Tarinelli discloses that the cutting element (94) is arranged distal to the cutting member (66) (because 94 is distal to 90 and 66 is proximal to 90, see Paragraph 0161 and Figure 19).
Regarding claim 30, Tarinelli discloses that an upper end of the cutting member (66) extends above an upper end of the cutting element (94) (because 66 is disposed above the top surface of cartridge 82 while 94 is disposed below the top surface of cartridge 82, as is apparent when Figure 9/10 is viewed in relation to Figure 12/13).
Regarding claim 31, Tarinelli discloses that the cartridge (82) includes an elongate slot (82c in Figures 16 and 17; or 82c and 82d collectively in Figures 16 and 17), wherein the cutting member (66) and the cutting element (94) are translatable longitudinally through the elongate slot (82c; or 82c and 82d collectively) (clear from Figure 17, Paragraphs 0155 and 0157).
Regarding claim 32, Tarinelli discloses that the staple actuator (90) includes a slot (90c in Figure 18; or the notch/slot/cutout/indentation directly in front of 90c in Figure 18) in which the cutting element (94) is positioned (Paragraphs 0161 and 0165).
Regarding claim 33, Tarinelli discloses that the staple actuator (90) includes a cam surface (90a in Figure 2) that is laterally offset from the cutting element (94) (clear from Figure 2), and that the cam surface (90a) is configured to actuate the staples (84) upwardly into the tissue when the staple actuator (90) translates distally through the cartridge (82) (Paragraphs 0155 and 0162).
Regarding claim 34, Tarinelli discloses that the cartridge (82) further includes a plurality of staple driver elements (92 in Figure 2), and that the cam surface (90a) is configured to actuate the staple driver elements (92) upwardly to thereby actuate the staples (84) when the staple actuator (90) translates distally through the cartridge (82) (Paragraphs 0155 and 0162).
Regarding claim 35, Tarinelli discloses that the second jaw (20) comprises an anvil pivotable relative to the first jaw (80) (Paragraphs 0138 and 0146).

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731